Citation Nr: 9911716	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  91-55 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for chronic, 
reinfection type pulmonary tuberculosis, moderately advance, 
arrested, with fibrothorax, currently evaluated as 20 percent 
disabling.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
hypertension as proximately due to or the result of service 
connected disability from residuals of pulmonary 
tuberculosis.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service 
connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active military service from July 1946 to 
October 1947.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to an increased 
rating for pulmonary tuberculosis and denied entitlement to 
TDIU.  The veteran has also appealed the RO's denial of 
entitlement to service connection for hypertension claimed as 
being proximately due to or the result of his service-
connected disability from pulmonary tuberculosis.

This matter was remanded by the Board in October 1991, 
October 1992, November 1993, and April 1995.  The development 
requested by the Board in such remands has been accomplished.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter, the Court) held that the Board 
does not have jurisdiction to assign an extraschedular rating 
under 38 C.F.R. § 3.321(b)(1) in the first instance.  The 
Board is still obligated to seek out all issues that are 
reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the laws and regulations.  In 
Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court clarified 
that it did not read the regulation as precluding the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Court did not find the Board's denial of an 
extraschedular rating in the first instance prejudicial to 
the veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

The Board notes various opinions of Department of Veterans' 
Affairs (VA) physicians to the effect that the veteran's 
cardiac symptoms are related to and exacerbated by his 
pulmonary dysfunction, e.g., the report of the August 1995 VA 
examination and the March 1998 opinion by Jack L. Zaremba, 
M.D.  The issue of entitlement to service connection for a 
cardiac disorder as secondary to the service-connected 
residuals of pulmonary tuberculosis, either wholly or by 
aggravation, has not been adjudicated and is referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  While active, the veteran's pulmonary tuberculosis was 
diagnosed as moderately advanced.

2.  The veteran's pulmonary tuberculosis has been inactive 
since 1949.

3.  The veteran's disability from pulmonary tuberculosis with 
fibrothorax is manifested by dyspnea with exertion, 
emphysema, and chest wall pain.

4.  In a September 1987 rating decision, which the veteran 
did not appeal, the RO continued to deny entitlement to 
service connection for hypertension claimed as secondary to 
the veteran's service-connected disability from pulmonary 
tuberculosis.

5.  Since the September 1987 disallowance of the claim, the 
RO received noncumulative evidence which had not previously 
considered by agency decisionmakers, which bears directly and 
substantially on the question of whether the veteran's 
hypertension is proximately due to or the result of his 
service-connected disability from residuals of pulmonary 
tuberculosis.

6.  The veteran's disability from hypertension is not 
proximately due to or the result of his service-connected 
disability from pulmonary tuberculosis with fibrothorax.

7.  The veteran's only service connected disability is 
residuals of pulmonary tuberculosis with fibrothorax, rated 
20 percent disabling.

8.  The veteran has completed six years of college, has a 
degree in education, and worked as a school teacher for more 
than 30 years, until 1990.

9.  The veteran's service-connected disability from residuals 
of pulmonary tuberculosis alone does not render him unable to 
secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
residuals of pulmonary tuberculosis with fibrothorax are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 6724 
(1998).

2.  The RO's September 1987 rating decision which denied 
secondary service connection for hypertension is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).

3.  The veteran has submitted new and material evidence to 
reopen his claim of entitlement to secondary service 
connection for hypertension.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).

4.  Service connection for hypertension claimed as secondary 
to service-connected disability from residuals of pulmonary 
tuberculosis is not warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1998).

5.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating for Residuals of Pulmonary Tuberculosis 
with Fibrothorax

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  The Board is satisfied that all 
appropriate development has been accomplished and the VA has 
no further duty to assist the veteran in developing facts 
pertinent to his claim.  The veteran has not advised VA of 
the existence of additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

The veteran was hospitalized in March 1948 after he had had 
several episodes of hemoptysis.  He was given a diagnosis of 
tuberculosis.  In May 1948, a left pneumothorax was induced.  
At that time, a physician reported an impression of 
moderately advanced tuberculosis of the upper lobe of the 
left lung.

The veteran was granted service connection for tuberculosis 
by a June 1948 rating decision, on the basis of a definite 
diagnosis of tuberculosis within one year of discharge from 
active military service.  Initially, the disability was rated 
noncompensable from October 1947 to March 29, 1948, and 100 
percent disabling thereafter.  In a VA examination report 
dated in August 1950, it was noted that a therapy board had 
decided in June 1950 to allow the lung to reopen.  The 
tuberculosis had been classified as arrested since May 25, 
1949.  On examination, the veteran's chest was normal in 
size, shape, and resonance.  There was some diminished 
mobility on the left.  His breathing was vesicular, with no 
rales.  X-rays showed that the left lung remained 50 percent 
collapsed.  There was increased density in the hilus with 
adherence at the base.  The radiologist reported an 
impression of left pneumothorax and pleurisy.  The examiner's 
diagnoses were: 1) chronic, reinfection-type, pulmonary 
tuberculosis, moderately advanced, arrested; and 2) induced 
left pneumothorax.

The graduated scale for rating pulmonary tuberculosis was 
applied by a rating decision in September 1950, which 
continued the 100 percent disability rating to July 29, 1952, 
followed by a 50 percent to July 28, 1956, followed by a 30 
percent rating to July 28, 1961, followed by a zero percent 
rating.

In 1978, the veteran requested that his disability from 
residuals of pulmonary tuberculosis be re-evaluated.  
However, the zero percent rating was continued until a 20 
percent rating was awarded, effective from December 3, 1985, 
by a June 1987 rating decision.  The 20 percent disability 
rating has remained in effect to the present.  During a VA 
examination in November 1986, the veteran had current 
complaints of shortness of breath.  On examination, his lungs 
were clear in all four quadrants.  There were decreased 
breath sounds in the left upper quadrant.  Chest X-rays 
showed pleural thickening and calcification throughout the 
left hemithorax.  No acute pulmonary or pleural disease was 
identified.  Pulmonary function tests were interpreted as 
showing moderately severe restrictive lung disease, worse 
since tests conducted in November 1985.

X-rays taken in April 1990 were compared with previous X-rays 
taken in November 1986.  The radiologist reported that 
evidence of left fibrothorax was unchanged.  Fibrothorax is 
defined as "a condition characterized by adhesion of the two 
layers of pleura, the lung being covered by a thick layer of 
nonexpansible fibrous tissue ..."  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY 629 (28th ed. 1994).  No evidence of acute 
process was seen.

During the pendency of this appeal, the veteran has undergone 
several VA examinations for rating purposes.  His chief 
complaint regarding his respiratory disorder has been 
shortness of breath.  Pulmonary functions tests in December 
1991 were interpreted as showing a mild restrictive deficit 
and no air flow obstruction.  When examined for hypertension 
in November 1992, chest X-rays showed left fibrothorax with 
diffuse pleural calcifications.  During the August 1995 VA 
examination, the veteran reported that he was very short of 
breath and that he wheezed a lot.  He also told the examiner 
that he had a "heart attack" in 1993.  On examination, 
there was an increased anterior posterior diameter of the 
chest.  There was a marked expiratory wheeze on the left.  X-
rays showed extensive left pleural calcification which had 
not changed.  There was no acute abnormality.  Pulmonary 
function tests showed forced expiratory volume at one second 
in the low normal range.  Total lung capacity was decreased 
compared to a June 1994 study, but was within normal limits.  
Diffusion capacity was normal.  The clinical examiner 
reported a diagnosis of far advanced pulmonary tuberculosis, 
inactive since 1949.  He commented that it was his opinion 
that the veteran had pulmonary insufficiency and cardiac 
problems secondary to his primary tuberculosis.

A thoracic computed tomography (CT) scan  done in October 
1996 showed diffuse left pleural calcification resulting in a 
left fibrothorax with associated decreased volume of the left 
lung compared to the right.  The right lung was over-
expanded, with the apex herniated to midline and displacing 
the trachea minimally to the left.  No evidence of acute air 
space disease was seen within either lung.  The examiner's 
impression, in pertinent part, was of fibrothorax of the left 
lung from old healed tuberculosis emphysema.  The left lung 
had approximately one-fourth of the volume of the right lung 
which was over-expanded to compensate for restrictive 
movement of the left lung from fibrothorax.

The veteran was seen in a VA outpatient pulmonary clinic in 
January 1997.  An examiner reported that the veteran had 
minimal respiratory symptoms and mild restrictive changes on 
pulmonary function tests related to volume loss.

The veteran testified in August 1998 that when his 
tuberculosis was active, he had advanced lesions.  He stated 
that at present, three-quarters of his left lung was "not 
working."  He reported having thoracic pain associated with 
physical activity due to adhesion of the left lung to the 
chest wall.  He felt that his shortness of breath had become 
worse.  He also reported decreased strength and energy.

As the veteran was entitled to compensation for pulmonary 
tuberculosis since the 1950s, his disability is evaluated 
under the ratings for pulmonary tuberculosis entitled on 
August 19, 1968.  He is unaffected by the subsequent changes 
to the rating schedule.  His service-connected respiratory 
disability has been rated by the RO under Diagnostic Code 
6724.  Under the general rating formula for inactive 
pulmonary tuberculosis, inactive pulmonary tuberculosis is 
rated 100 percent disabling for two years after the dated of 
inactivity, following active pulmonary tuberculosis.  
Thereafter, for four years, or in any event to six years 
after date of inactivity, a 50 percent rating is assigned.  
Thereafter, for five years, or to eleven years after date of 
inactivity, a 30 percent rating is assigned.  Following far 
advanced lesions diagnosed at any time while the disease 
process was active, a minimum 30 percent rating is assigned.  
Following moderately advanced lesions, provided there is 
continued disability, emphysema, dyspnea on exertion, 
impairment of health, etc., a 20 percent rating is assigned.  
Otherwise, a noncompensable rating is assigned.  The notes 
following the general rating formula specify that the 
graduated 50-percent and 30-percent ratings and the permanent 
30 percent and 20 percent ratings for inactive pulmonary 
tuberculosis are not to be combined with ratings for other 
respiratory disabilities.  

The Board has reviewed the entire record and finds no basis 
for award of a rating in excess of 20 percent for the 
disability associated with the veteran's service-connected 
residuals of pulmonary tuberculosis.  His tuberculosis has 
been inactive since 1949.  When it was active, the associated 
lesions were described as moderately advance.  Although the 
report of the August 1995 VA examination contains a diagnosis 
of far advanced pulmonary tuberculosis, inactive sine 1949, 
the rating criteria require that the diagnosis of far 
advanced lesions be made while the disease process is active 
to support the assignment of a minimum 30 percent rating.  
Thus, the 1995 description cannot be the basis for the 
assignment of an increased rating.  The veteran has some 
dyspnea with exertion, emphysema, and chest wall pain.  Being 
thus symptomatic after having moderately advanced 
tuberculosis lesions, his respiratory disorder warrants the 
20 percent rating currently in effect.

The veteran has asserted that he should be separately rated 
for fibrothorax.  He has implied that fibrothorax is a 
separate and secondary manifestation of his tuberculosis, 
with associated disability that is not anticipated by a 
rating under Diagnostic Code 6724.  However, the regulation 
provides that the permanent 30 and 20 percent ratings for 
inactive pulmonary tuberculosis are not to be combined with 
ratings for other respiratory disabilities.  The Board 
concludes that it was proper for the RO to include 
fibrothorax with arrested pulmonary tuberculosis under one 
rating of 20 percent.  The regulation does not provide a 
basis for the assignment of a separate disability evaluation 
for the fibrothorax.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2 (1998).  The Board has also considered the 
provisions of 38 C.F.R. §  4.7, which provide for assignment 
of the next higher evaluation where the disability picture 
more closely approximates the criteria for the next higher 
evaluations.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  However, without evidence to show 
that the veteran's tuberculosis has been recently active or 
that the lesions were diagnosed as far advanced while the 
disease was active, his overall disability picture does not 
more closely approximate the criteria for the next higher 
schedular rating of 30 percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings are provided where 
the tuberculosis has been more recently active, or where, , 
advanced lesions were diagnosed during the active disease 
process.  However, the medical evidence in this case reflects 
that the veteran's tuberculosis was moderately advanced and 
has been inactive for almost 50 years.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization for tuberculosis during the period 
in question, nor is it shown that his residuals of moderately 
advance tuberculosis present such an exceptional or unusual 
disability picture as to markedly interfere with employment 
and render application of schedular standards impractical.  
There is no evidence that the impairment resulting solely 
from residuals of tuberculosis, by itself, warrants extra-
schedular consideration.  Rather, for the reasons noted 
above, the Board concludes that extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted.

II.  Service Connection for Hypertension

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops hypertension to a degree of disability of 
10 percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.  Also, disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310 (1998).

The veteran does not contend nor do service medical records 
show that he incurred hypertension during his active military 
service.  Rather he has asserted that his hypertension is the 
result of his respiratory disorder or resulted from worry 
that he would infect other people with tuberculosis.

In a November 1983 decision, the Board denied entitlement to 
service connection for hypertension, considering whether it 
was directly incurred and whether it was secondary to 
pulmonary tuberculosis.  In a September 1987 rating decision, 
the RO again disallowed the veteran's claim of entitlement to 
service connection for hypertension secondary to pulmonary 
tuberculosis when it determined that he had not submitted new 
and material evidence to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996) (a decision by an RO refusing, 
because of a lack of new and material evidence, to reopen a 
previously and finally disallowed claim, after having 
considered newly presented evidence, is a "disallowance" of 
a claim).  That disallowance of the claim became final when 
the veteran failed to perfect an appeal from the decision 
within one year.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.302, 20.1103 (1998).  The claim can be 
reopened only with the submission of new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).

As defined by regulation, new and material evidence means 
evidence not previously submitted to the agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

In considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence submitted in support of reopening the 
claim since the last final disallowance of the claim is new 
and material.  If the Board determines that the veteran has 
produced new and material evidence, the claim is deemed to be 
reopened and the case must then be evaluated on the basis of 
all the evidence.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  See also Glynn v. Brown, 6 Vet. App. 523 (1994).  
For the limited purpose of determining whether to reopen a 
claim, the Board must generally accept the new evidence as 
credible and entitled to full weight.  Justus v. Principi, 
3 Vet. App. 510 (1992).

The evidence contained in the record prior to the RO's 
September 1987 rating decision which denied service 
connection for hypertension secondary to pulmonary 
tuberculosis consisted of service medical records, reports of 
VA medical examinations, and records of VA outpatient 
treatment.

The earliest dated medical record contained in the claims 
folder which indicates the veteran had high blood pressure 
was made in July 1982.  Records generated at that time 
contain no indication that the veteran's hypertension was 
related to any disease or injury he incurred during his 
active military service.  Other VA outpatient treatment 
records dated prior to September 1987 show that the veteran 
continued to be treated medically for hypertension.  However, 
such records do not show any relationship between the 
veteran's service-connected pulmonary tuberculosis and 
hypertension.

The evidence received since the RO's September 1987 
disallowance of the claim for secondary service connection 
for hypertension consists of VA outpatient treatment records, 
reports of VA hospitalizations, reports of VA examinations, 
and statements from a private physician.  Such evidence is 
new in the sense that it was not previously considered and is 
not merely cumulative of evidence already of record.  
Therefore, the Board must determine whether such new evidence 
is material.

VA outpatient treatment records dated since June 1987 show 
that the veteran has continued to have hypertension for which 
he has received medication.  Such records do not contain any 
competent medical evidence or opinion that the veteran's 
hypertension is related to his service-connected respiratory 
disorder.

The veteran under went a VA hypertension examination in 
January 1992.  The examiner noted that the veteran gave a 
history of diagnosis of hypertension during treatment for 
tuberculosis, and indicated that the hypertension had been 
asymptomatic for the past 10 months.  The diagnosis was 
hypertension, presently asymptomatic.  The examiner did not 
indicate that there was any relationship between the 
veteran's hypertension and his lung disorder.

In a report of a VA examination dated in November 1992, the 
examiner noted that the veteran developed pulmonary 
tuberculosis in 1949 and was treated from 1949 to 1950 or 
1951.  His present concern was with hypertension, which had 
been present for seven or eight years and was currently well 
controlled with medication.  The examiner reviewed the 
veteran's current complaints, as well as a chest X-ray and 
the result of the EKG discussed above.  He concluded that 
there was no relationship between the veteran's tuberculosis 
and his hypertension.

The veteran was admitted to a VA hospital in October 1993 
after having an acute myocardial infarction.  His history of 
hypertension was noted on the hospital summary.  He was 
hospitalized again in September 1995.  The hospital summary 
notes his history of hypertension, coronary artery disease, 
and pulmonary tuberculosis.  Neither hospital summary 
contains any indication that the veteran's hypertension was 
relate to his service-connected respiratory disorder.

In a letter received by the RO in February 1998, B. J. Patel, 
a private physician who specialized in cardiovascular disease 
reported that the veteran was being followed in his office.  
He further reported:

He has a history of coronary artery 
disease, on medical management, for which 
he was treated in the veteran's hospital 
in the past.  The patient also has 
palpitations, with frequent PVC's.  He 
had mild tuberculosis of his lung while 
in service.  Secondary to the 
tuberculosis, the patient has developed 
fibrothorax, associated with compensatory 
emphysema on the right lung.  Secondary 
to his lung conditions, the patient 
probably has a right sided increased 
pressure and pulmonary hypertension.

[The veteran's] currant health status is 
restrictive secondary to a combination of 
the hear and lung conditions.  His lung 
condition, to my understanding, is 
service connected.  There is secondary 
effect of this on his heart from the lung 
condition, which tenders [the veteran] 
restricted in physical activity and makes 
him unemployable.  

It is my opinion that it is likely that 
[the veteran's] condition is service 
connected, which makes him partially 
disabled.  

Dr. Patel's opinion bears directly and substantially on the 
issue of whether the veteran's hypertension is related to his 
service-connected pulmonary tuberculosis .  Such evidence is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Therefore, the claim is 
reopened.

Prior to consideration of the claim based on the entire 
record, a determination must be made regarding whether the 
claim is well grounded.  See Winters v. West, 12 Vet. App. 
203 (1999).  The Board concludes that the claim is well 
grounded, as the evidence cited immediately above indicates 
that, in one physician's opinion, it is probable that the 
veteran has pulmonary hypertension secondary to his service-
connected lung disorder.  The RO has assisted the veteran in 
all necessary matters, including seeking and securing all 
possible treatment records.  The Board is satisfied that all 
relevant facts which may be developed have been properly 
developed, and that no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107.

The other relevant evidence in the claims folder which has 
not been discussed above is an opinion written by a VA 
physician in March 1998.  The physician indicated that he had 
conducted a second, complete review of the claims folder and 
medical record.  He noted that the veteran's hypertension was 
diagnosed in 1991 coincident with treatment with isoniazid.  
He concluded that the veteran's hypertension did not appear 
to have been caused by the tuberculosis.

The Board has reviewed the entire record and finds that the 
preponderance of the evidence is against the grant of service 
connection for hypertension as secondary to tuberculosis.  
The Board finds that the opinions of the two VA physicians - 
Dr. McDaniel in November 1992 and Dr. Zaremba in 1998 -- who 
concluded that there was no causal relationship are well-
reasoned and based on findings consistent with the record as 
a whole.  The veteran was diagnosed and treated for 
tuberculosis immediately after his separation from service.  
After his recovery, his disability from the lung disorder 
remained relatively asymptomatic.  In 1982, more than 30 
years after his tuberculosis was in remission, he was given a 
diagnosis of hypertension.  Although Dr. Patel has concluded 
that the veteran probably has pulmonary hypertension 
secondary to tuberculosis, there are not clinical findings to 
support that conclusion.  Pulmonary hypertension is defined 
as "increased pressure (above 30 mm.Hg systolic and 12 mm.Hg 
diastolic) within the pulmonary arterial circulation."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 801 (28th ed. 1994).  
The record contains no such measurements.  Dr. Patel has 
offered no explanation how the veteran's overall high blood 
pressure readings are related to the conclusion that he 
probably has pulmonary hypertension.  Nor has he explained 
the considerably delayed onset of hypertension when compared 
to the onset of the pulmonary tuberculosis.

The Board has considered the doctrine of benefit of the 
doubt, which requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
1991).  However, in this case, the evidence is not in 
relative equipoise.  The more numerous and better reasoned 
opinions indicate that the veteran's hypertension is not 
related to his service-connected residuals of tuberculosis.  
Therefore, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) 
(benefit of the doubt rule must be applied only when the 
evidence is in relative equipoise).

After reopening the claim, determining that it is well 
grounded, and reviewing the entire record, the Board 
concludes that the preponderance of the evidence is against 
the grant of service connection for hypertension secondary to 
pulmonary tuberculosis.  The Board recognizes that by 
reopening the claim and denying the claim on the merits, it 
is deciding the claim on a basis different from that used by 
the RO, when it found that the claim was not reopened.  In 
Bernard v. Brown, the Court held that when the Board

addresses in its decision a question 
that had not been addressed by the RO, 
it must consider whether the claimant 
has been given adequate notice of the 
need to submit evidence or argument on 
that question and an opportunity to 
submit such evidence and argument and to 
address that question at a hearing, and, 
if not, whether the claimant has been 
prejudiced thereby. 

Bernard, 4 Vet. App. 384, 394 (1993).  In the instant case, 
the Board concludes that the veteran would not be prejudiced 
under Bernard by proceeding on the merits.  In determining 
the claim should not be reopened, the RO determined, as 
indicated in the June 1992 supplemental statement of the case 
and subsequent supplemental statements of the case, that the 
evidence received since its September 1987 disallowance of 
the claim, when reviewed in the context of all of the 
evidence, presented no reasonable possibility of an allowance 
of the claim.  Although the standard used by the RO to 
determine if the new evidence was material has since been 
determined by the Court to be erroneous, the Board finds no 
prejudice in using the current standard without prior 
consideration by the RO.  The standard used by the RO has 
been described as more rigorous that the standard used by the 
Board.  The veteran has consistently made merit-based 
arguments throughout the course of the RO adjudication 
process and his appeal.  Additionally, the veteran has been 
provided with notice of the need to submit evidence in 
support of his service connection claim, has been assisted in 
attempting to obtain the evidence, and has provided no 
indication that further relevant evidence can be obtained or 
exists.  In light of these findings, I conclude that the 
veteran is not be prejudiced by the Board addressing the 
merits of his claim.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
his claim, Graves v. Brown, 8 Vet. App. 522, 525 (1995), and 
of the evidence needed to make his claim well-grounded, 
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  This 
obligation depends on the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Here, the RO fulfilled its obligation under section 5103(a) 
in its rating decision and statement of the case, which 
informed the veteran of the reasons his claim had been 
denied.  In this case, the Board has reopened the claim and 
has determined that it is well grounded.  I also note that, 
unlike Graves, the appellant in this case has not put VA on 
notice of the existence of specific evidence that may be both 
new and material, and sufficient to reopen his claim for 
service connection.


III.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the appellant 
is precluded, by reason of his service-connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(1998).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.  

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 1991).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOGCPREC 75-
91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

Service connection is in effect only for pulmonary 
tuberculosis, chronic reinfection type, moderately advanced, 
arrested, with fibrothorax, rated 20 percent disabling.  The 
Board has reviewed the entire record and has concluded, as 
discussed above, that the veteran's service-connected 
disability is properly rated.  Therefore, he does not meet 
the percentage prerequisites for entitlement to TDIU under 
38 C.F.R. § 4.16(a) (one disability rated at least 60 
percent, or a combined rating of 70 percent or more, with one 
service-connected disability rated at 40 percent or more).  
However, the veteran may be entitled to TDIU based on 
extraschedular considerations.  The question to be addressed 
is whether there are unusual circumstances, peculiar to this 
veteran, which prevent him from having the usual amount of 
success to be expected in overcoming the handicap of his 
disabilities.

In this case, the Board finds no such unusual circumstances.  
The veteran has six years of college education with degree in 
education.  He reported in 1990 that he had worked from 1972 
to 1990 for the same school district as a school teacher.  He 
explained at his hearing in 1998 that he had stopped working 
due to his lung condition; he simply did not sign a contract 
to teach for the following year.  In another claim filed in 
February 1986, he had reported that he had worked as a 
teacher for more than 30 years but was forced to retire, 
effective in June 1986, due to breathing difficulties.  
Apparently, he did not retire in June 1986 as he had planned.  

The Board notes that there are some opinions in the file to 
the effect that the veteran is unemployable or that he cannot 
return to his previous occupation as a math teacher.  For 
example, in January 1994, Dr. Cooper, the Chief of the 
Pulmonary Section at a VA medical facility wrote to support 
the veteran's claim for disability from work due to service-
connected disability, and expressed the opinion that the 
veteran's shortness of breath made it impossible for him to 
continue with his work as a math teacher.  Dr. Cooper did 
not, however, indicate that the veteran was unable to secure 
or follow a substantially gainful occupation due to his 
service-connected disability.  Inability to return to a 
previous occupation does not necessarily mean that the 
veteran is unable to engage in any type of gainful activity.  
Dr. Patel's opinion, quoted in the section concerning service 
connection for hypertension, indicates that he considers the 
veteran to be unemployable due to a combination of the 
service-connected inactive pulmonary tuberculosis and a 
cardiac condition for which service connection is not in 
effect.  

The record does not indicate that the veteran has had 
frequent hospitalizations or frequent treatment for his 
service-connected pulmonary tuberculosis.  The veteran 
indicated in his testimony in 1998 that he declined to accept 
a teaching contract for another year due, in part, to his 
fear that he might infect his students (although apparently 
he had not done so in his more than 30 years of teaching) 
and, in part, to his physical limitations.  He described the 
physically demanding aspects of teaching, such as projecting 
his voice to the back of the classroom.  He indicated that he 
would teach each class for 15 minutes, then assign work for 
the students to perform for 15 minutes.  The record does not 
indicate, however, that the veteran would be unable to 
perform in a less strenuous occupation.  Given his 
educational attainment, and his long work history, the Board 
concludes that the veteran has the education and experience 
to obtain and maintain sedentary employment.  Moreover, the 
record does not support a conclusion that his disability from 
his inactive pulmonary tuberculosis alone precludes such 
employment.

The Board finds that the veteran's service-connected 
disability does not render him unemployable.  The record does 
not reflect any unusual circumstances that place the veteran 
in a different position than other veterans with the same 
disability rating.  Accordingly, the Board concludes that he 
is not entitled to a total rating for compensation based on 
unemployability.


ORDER

An increased rating for residuals of pulmonary tuberculosis 
with fibrothorax is denied.

Service connection for hypertension claimed as secondary to 
service-connected disability from residuals of pulmonary 
tuberculosis is denied.

A TDIU rating is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 


